CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

INTEREST ONLY!ADJUSTABLE RATE NOTE

(Six-Month LI_BOR Index (As Published ln The Wall Street JournaI)-Rate Caps)

THIS NOTE CONTAINS PROVISIONS ALLOWI`NG FOR CI'lANGES IN MY INTEREST
RATE AND MY MONTHLY PAYMENT. THIS NOTE LIMITS THE AMOUNT MY
ADJ`USTABLE INTEREST RATE CAN CHANGE AT ANY ONE TIIVIE AND THE

MAXIMUM RATE I MUST PAY.

November 16, 2005 HIOKSVILLE New Y°"k
[Date] [city] [state]
78 DRMUNDE BUULEVABD , VALLEY STREAM , NY 11580
[Property Address]
1. BORROWER'S PROIVIISE TO PAY
In return for alcan that I have received, I promise to pay U.S. $ 488 , 000 . 00 (fhl'S amount is

called "Principal"), plus interest, to the order of Lender.' Lender is
MORTGAGE LENDEHS NETWBRK USA, INC .
I will make all payments under this Note in the form of cash, check or money order.
Iunderstand that Lender may transfer this Note. Lender or anyone who takes this Note by transfer and who is
entitled to receive payments under this Note is called the "Note Holder."

2. INTEREST
Interest Will be charged on the unpaid Principal until the full amount of Principal has been paid. Iwill pay
interest at a yearly rate of 7 . 95 0 0 %. The interest rate I will pay may change in accordance with
Section 4 of this Note.

The interest rate required by this Section 2 and Section 4 of this Note is the rate I will pay both before and
after any default described in Seetion 7(B) of this Note,

3. PAYMENTS

(A) Time and Place of Payments

I will make a payment on the first day of every month beginning on J anna ry 1 , 20 07 . Before the
First Principal and Interest Payment Due Date as described in Section 4 of this Note, my payment Will consist only
of the interest due on the unpaid principal balance of this Note. Thereafter, Iwill pay Prineipal and interest by
making a payment every month as provided below.

l vvill make my monthly payments of Principal and interest beginning on the First Principal and Interest Payment
Due Date as described in Section 4 of this Note. l will make these payments every month until I have paid all of the
Principal and interest and any other charges described below that I may owe under this Note. Each monthly payment
will be applied as of its scheduled due date, and if the payment includes both Principal and interest, it will be applied
to interest before Principal. If, on Decembe r 1 , 203 5 , I still owe amounts under this Note, l will pay
those amounts in full on that date, which is called the "Maturity Date."

I will make my monthly payments at
10 RESEARCH PARKWAY , WALLINEFORD , CT 06492
or at a different place if required by the Note Holder.

(B) Amount of My Initial Monthly Payments

My monthly payments Will be in the amount of U.S. $ 3 , 233 , 0 0 before the first month
after the first Change Date. My payment will remain interest only until the First Principal and Interest Due Date, but
may adjust the month alter each scheduled Change Date that occurs before then. The amount of my payment on the
First Principal and Interest Due Date and thereafter Will be in an amount sufficient to repay the Principal and interest,
at the rate determined and adjusted as described in Section 4 of this Note, in substantially equal installments by the
"‘""‘“""‘" """*“ """‘ “"' "" " `“ "" ior to the date of change in monthly payment.

RATE NOTE - SlX-MONTH LlBOR lNDEX - S[ngie Farnlly
'*='"~=-.'-'"‘
0

 

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

l

(C) Monthly Payment Changes
Changes in my monthly payment will reflect changes in the unpaid Principal of my loan and in the interest rate
that l must pay. The Note Holder will determine my new interest rate and the changed amount of my monthly

payment in accordance with Section 4 of this Note,

4. ADJUSTABLE lNTEREST RATE AND MONTHLY PAYMENT CHANGES
(A) Change Dates
The initial fixed interest rate Iwill pay will change to an adjustable interest rate on the first day of
Dec embe r 1 , 2 0 08 , and the adjustable interest rate 1 will pay may change on that day every sixth
month thereafter. The date on which my initial fixed interest rate changes to an adjustable interest rate, and each
date on which my adjustable interest rate could changc, is called a "Change Date."
(B) The Index
Beginning with the first Change Date, my adjustable interest rate will be based on an Index. The "lndex" is
the average of interbank offered rates for six-month U.S. dollar-denominated deposits in the London Market
("LIBOR"), as published in The Wall Slreet]ournal. The most recent Index figure available as of the 45 days
before each Change Date is called the "Current Index."
If the Index is no longer available, the Note Holder will choose a new index that is based upon comparable
infonnation. The Note Holder will give me notice of this choice.
(C) Calculation of Changes
Bei`ore each Change Date, the Note Holder will calculate my new interest rate by adding Fo tl r a n d
N i nety-F i ve Hund redths percentage points 61 . 95 00 0 %) to the Current Index. The
Note Holder will then round the result of this addition to the nearest one-eighth of one percentage point (0.125%).
Subject to the limits stated in Section 4(D) below, this rounded amount will be my new interest rate until the next
Change Date. Until the First Principal and interest Due Date, your monthly payment will remain interest only and
Will be based upon the interest rate effective at each Change Date
On the First Principal and Interest Due Date, the Note Holder will then determine the amount of the monthly
payment that would be sufficient to repay the unpaid principal that I am expected to owe at the Change Date in ii,lll
on the Maturity Date at my new interest rate in substantially equal payments The result of this calculation will be
the new amount of my monthly payment

(D) Limits on the Interest Rate
The interest rate I am required to pay at the First Change Date will not be greater than 1 0 . 95 0 0 % or
less than 7 _ 9 5 00 %. Therealter, my adjustable interest rate will never be increased or decreased on
any single Change Date by more than 0 lie percentage point(s) ( 1 , 0 0 0 0 %)
ii'om the rate of interest I have been paying for the preceding six months. My interest rate will never be greater
than 13 . 9500 %. w My interest rate will never be less than 7 . 95%
(E) Effective Date of Changes
My new interest rate will become effective on each Change Date. I will pay the amount of my new monthly
payment beginning on the first monthly payment date alter the Change Date until the amount of my monthly
payment changes again.
(F) Notice of Changes
Before the effective date of any change in my interest rate and/or monthly payment, the Note Holder will
deliver or mail to me a notice of such change. The notice will include information required by law to be given to
me and also the title and telephone number of a person who Will answer any question I may have regarding the
notice.
(G) Date of First Principal and Interest Payment
The date of my first payment consisting of both Principal and interest on this Note (the "First Principal and
Interest Payment Due Date“) shall be J ann a ry 1 , 2 012

5. BORROWER'S RIGHT TO PREPAY

I have the right to make payments of Principal at any time before they are due. A payment of Principal only is
know as a "Prepayment." When I make a Prepayment, Iwill tell the Note Holder in writing that I am doing so. I
may not designate a payment as a Prepayment if l have not made all monthly payments due under the Note.

l may make a full Prepayment or partial Prepayments without paying a Prepayment charge.*’l`hc Note Holder
will use my Prepayment to reduce the amount of Principal thatI owe under this Note. However, the Note Holder
may apply my Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying my
Prepayment to reduce the Principal amount of the Note, If I make a partial Prepayment, there will be no changes in
thc due date of my monthly payment unless the Note Holder agrees in writing to those changesl If the partial §

4280-mu2 11104 Page 2 ors lnitlal;. `

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Erltered 03/20/19 16244:10

!
l

\

Mde during the period when my monthly payments consist only of interest, the amount of the

monthly payment will decrease for the remainder of the term when my payments consist only of interest. If the

partial Prepayment is made during the period when my payments consist of Principal and interest, my partial

Prepayment may reduce the amount on my monthly payments after the first Change Date following my partial

Prepayment HoWevcr, any reduction due to my partial Prepayment may be offset by an interest rate increase.
w Except as set forth in the attached Prepayment Penalty Addendum.

6. LOAN CHARGES

If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the
interest or other loan charges collected or to be collected in connection with this loan exceed the permitted limits,
then (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted
limit; and (b) any sums already collected ij:om me that exceeded permitted limits Will be refunded to me. The
Note Holder may choose to make this refund by reducing the Principal I owe under this Note Or by making a
direct payment to me. If a refund reduces Principal, the reduction will be treated as partial Prepayment

7. BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charges for OverduePayments

If the Note Holder has not received the full amount of any monthly payment by the end of F i f t gen
calendar days after the date it is due, Iwill pay a late charge to the Note Holder. The amount of the charge will
geo g g g % of my overdue payment of interest, during the period when my payment is interest only,
and of Principal and interest thereafter. l will pay this late charge promptly but only once on each late payment

(B) Default

If l do not pay the full amount of each monthly payment on the date it is due, I will be in default.

(C) Notice of Default

IfI am in default, the Note Holder may send me awritten notice telling me that if l do not pay the overdue
amount by a certain date, the Note Holder may require me to pay immediately the full amount of Principal that
has not been paid and all interest that l owe on that amount That date must be at least 30 days after the date on
which the notice is mailed to me or delivered by other means.

(D) No Waiver By Note Holder

Even if, at a time when l am in default, the Note Holder does not require me to pay immediately in full as
described above, the Note Holder will still have the right to do so if l am in default at a later time.

(E) Payment of Note Holder's Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have
the right to be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited
by applicable law. Those expenses include, for example, reasonable attomeys' fees.

8. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note will be
given by delivering it or by mailing it by first class mail to me at the Property Address above or at a different
address ifI give the Note Holder a notice of my different address.

Unless the Note Holder requires a different method, any notice must be given to the Note Holder under this
Note will be given by mailing it by first class mail to the Note Holder at the address stated in Section 3 (A) above
or at a different address ifI am given notice of that different address.

9. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the
promises made in this Note, including the promise to pay the full amount owed. Any person who is guarantor,
surety or endorser of this Note is also obligated to do these things. Any person who takes over these obligations,
including the obligations of a guarantor, surety or endorser of this Note, is also obligated to keep all of the
promises made in this Note, The Note Holder may enforce its rights under this Note against each person
individually or against all of us to gether. This means that any one of us may be required to pay all of the amounts
owed under this note.

:‘P
inni~.us?' .

4280-MU3 11[04 Page 3 of 5

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Erltered 03/20/19 16244:10

10. WAIVERS

I and any other person who has obligations under this Note waive the rights of Presentment and Notice of
Dishonor. “Presentment" means the right to require the Note Holder to demand payment of amounts due.
"Notice of Dishonor" means the right to require the Note Holder to give notice to other persons that amounts
due have not been paid.

11. SECURED NOTE

This Note is auniform instrument with limitedvariations in some jurisdictions In addition to the
protections given to the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the
"Security Instrument"), dated the same date as this Note, protects the Note Holder from possible losses that
might result if I do not keep the promises that I make in this Note. That Security Instrument describes how and
under what conditions I may be required to make immediate payment in full of all amounts I owe under this
Note. Some of those conditions read as follows:

Transfer of the Property or a Beneflcial Interestin Borrower. As used in Section 18 of
this Security Instrument. "Interest in the Property" means any legal or beneficial interest in the
Property, including, but not limited to, those beneficial interests transferred in a bond or deed,
contract for deed, installment sales contractor escrow agreement, the intent of which is the
transfer of title by Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (or if
Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred)
without the Lender's prior written consent, Lender may require immediate payment in full of all
sums secured by this Security Instrument. However, this option shall not be exercised by
Lender if` such exercise is prohibited by Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of acceleration The
notice shall provide a period of` not less than 30 days from the date the notice is given in
accordance with Section 15 within which Borrower must pay all sums secured by this Security
Instrument. If` Borrower fails to pay theses sums prior to the expiration of this period, Lender
may invoke any remedies permitted by this Security Inst'rument without further notice or
demand on Borrower,

fig
4280-MU4 11/04 Page 4 Of 5 initial ' »

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Erltered 03/20/19 16244:10

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED:

s Qa a

 

 

 

 

 

 

 

 

C../ (Seal)

JU L I A RC|SAL E S -Borrawer ~Borrower

E@MMi
. , d

(Seal) CSEBI)

-Borrower -Borrower
teeth (san)

-Borrower -Borrower
(Seal) fSeal)

-Borrower -Borrower

[Sign Origina/ On/y]

\_
4zao-Mu5 11/04 lnmals:~>‘_i? ‘

Page 5 of 5

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Erltered 03/20/19 16244:10

4

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Erltered 03/20/19 16244:10

PREPAYM`ENT PENALTY NOTE ADDENDUM

For a valuable consideration, receipt of which is hereby acknowledged the undersigned agree
that certain Promissory Note of even date to which this Addcndum is attachcd, shall be subject
to the following provisions, notwithstanding any provisions to the contrary contained in said
promissory note or the Deed of Trust, Mortgage, Real Estate Mortgage, Security Deed
(Security Instniment] securing same. '

This Addendum is attached to and made a part of that certain Promissory Note given by
JULIA RUSALES

(Borrower) to

sentence LENoEns NEnioRi< usi, rnc. . _ _ _ _
(Lender), dated November 15, 2005 ,wlnch Note is in the principal amount of

3 438 '°“° ' “° `PREPAYMENT PENALTY

Aftb‘r flee 1 ful l yeari s 1 from the date hereof, maker may pre-pay,
without penalty, the outstanding principal balance. ln the event maker prepays in full the
outstanding principal balance and accrued interest during the first one

1 fu 11 year t 3 1 from the date hereof, maker shall pay in addition to such prepayment
a penalty in an amount equal to a percentage of the principal portion of the amount so pre-paid
in accordance with the following:

If paid during the first year from the date hereof, Five percent
( 5.0000 %) of the portion of such prepayment equal to the principal
amount so prepaid.

Holder shall apply any prepayment first to reduce any interest and charges owing at the time of
yinent and then to reduce the amount of principal owed under this Note, provided
that uch alance shall applied to the principal in reverse order of the due date of each

d shall not Wisc affect or delay the due date of the next payment under the

  

 

 

 

 

pa
Not n
>( ;//Z( 1 11/16/2006 11/16/2006
Borrower Date Borrower Date
JULIA RUSALES
11/16/2006 11/16/2005
Borrower Date Borrower Date

prepypn 4/2/97 rev 7/99 10/99

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

(Page3 0t30)
WF *__` ` " ___“` k

 

'°1

y

 

NASSAU COUNTY CLERK'S OFFICE
ENDORSEMENT COVER PAGE

v Recorded Date: 11-30-2006 Record and Return To:
ReCOrded Time: 11215:48 a MORTGAGE LENDERS NETWORK USA INC
213 COURT ST
Liber BOOk: M 31262 MIDDLETOWN, CT 06457
Pages From: 913
TO: 938
Control

Number: 954
Ref #: CX 061624
Doc Type: MOl MORTGAGE

Location: Section Block Lot Unit
HEMPSTEAD (2820) 0037 00430-00 00350
Consideration Amount: 488 , 000 . 00
Taxes Total 5 , 094 . 00
Recording Totals 113.00
TMSOOl Total Payment 5,207.00

THIS PAGE IS NOW PART OF THE INSTRUMENT AND SHOULD NOT BE RBMOVBD
'MAUREEN O'CONNELL
COUNTY CLERK

 

    

EDUELLHUUUHEH

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

 

 

(Page4 ot 30)
' “51006"%3185
1 ` iii \
|“
Retum ,'llo:
sustains tenuous nervous usn, inc.
most 213 count sr. mnnieroim. or 05451

. 25 Prepareaay:
||DRTBABE LENDEHS NETWDRK USA. INC.
213 Gourt St. Middletovm GT 05457

[Spnce Above les Llne For Reeording Datai

MORTGAGEWN _

WORDS USED OFI'EN IN THIS DOCUMENT

(A) "Secu.rity Inslrument." This document,, which ns dated Novem\ter 16, 2006
together with allRiders to this document., will be mlled the “Security Instrumem."

(B) "Borrower."

 

JULIA HUSALES

whose addrem is 18 BRMUNDE BD\|LEVAIID , VALLEY STREAM , ||Y 11580
sometimes will be called "Bormwer" and sometimes simply "I" or "me.”

(C) "MERS" is Mortgage Blecu'onic Registxan'on Systcms, Inc. ME.RS is a separate summation that is acting
solely as a nominee for Lender and Lender's successors and assigns. MBRS is organized and existing under
the laws of Delaware, and has an address and telephone number of P. O Box 2026, Flint, MI 48501- 2026, tel.
(888) 679-MERS. FOR PURPOSES OF RECORDING THIS MORTGAGE, MERS lS THE
MORTGAGEE OF RECORD
(D) ”Le.nder.”

|IUBTGABE LENDEBS NETlOIIK USA, INC.
will be called "l_cnder." Lendu' is a corporation or association which exists under the laws of

De 1 a\la re .Lender's address is

213 Court St . tti dd letown GT 05451

Section: 3 7 ' Block: gi 30 Lot: 3 S'D Unit:

NEW YORK - Singla Famity - Fannie MaeIFreddle Mao UN|FGRM lNSTRUI|ENT W|TH MERS Form 3033 1/01

-GA NV uses
@; t li ) >
page 1 or 17 initials ' -.
VMF Mongago Soiutlons, |nc. (800)521-7281

 

 

 

(Page5 of 30)

 

CaS€ 8-18-78239-|&8 DOC 54-2

Filed 03/20/19 Entel’ed 03/20/19 16244:10

 

(E) ”Note." The note signed by Borrower and dated Nt'| vendor 16 , 2005 , will be called
the "Note." The Note shows that I owelender Fcur ltundrcd Ei nhty-E l ght- Thousand and
ito/100 --- ---------- ~ --- ---

Dollaxs (U.S.$ 488,000.00 )
plus interest and crim mounts that may be payable I have promised to pay this debt irl Periodic Payments
and to pay the debt m full by December t, 2036
(F) "Property. " The property that is described below in the section titled "Deseription of the Property," will
be called the "Pmperty. "

(G) "Loito." The "loan" means lhe debt evidenced by the Note, pitts interestl any prepayment charges and
late charges due under the Note, and all sums due under this Security lostn.lment. plus interest

(H) "Sums Secured." The amounts described below in thc section titled "Borrower’s 'ltansfer to Lender of
Rights in the Property" sometimes willbe called the "Sums Secured."

(I) "Riders." A]l Riders attached to this Security lustru_ment that are signed by Borrower will be called
"Riders." 'Ibe following Riders arc to be signed by Borrower [check box as applicable];

 

ljl Adjusmble saw sida- l:l condominium aider |:| second some aider
Balloon aider l:l planned Unit Developmentiude¢ fit 14 Family side
vA mda l:| Biwsekiy raytth aider E| cme.z(s) ispeclry]

(J) "Applicable Law." All controlling applicable federal, state and local statutes, regulations, ordinances and
administrative rules and orders (that have the effect of law) as well as all applicable finaL non-appealable
judicial opinions will be called "Applicsbl.e Law."

(K) "Community Amociation Dues, Fees, and Assesments." All dues, fccs. assessments and other charges
that are imposed on Bonowu' or the Property by a condominium association, homeowners association or
similar organization will be called "Community Assot:iacion Dues, Feec, and Assecsmehts."

(L) ”Electrouic Funds Transt'er." "Electronic Punds 'Il’ans[er" means any transfer of money, other than by
check, draft or similar paper instruman which is initiated through an electronic terminal, telephonic
instrument computer. or magnetic tape so as to order, instruct, or authorize a financial institution to debit or
credit an account Some conuuon examples of an Electronic P\lnds Transfer are point-of-sale transfers (where
a card such as an asset or debit card is used at a merchant). automated teller machine (or ATM) transactions
transfers initiated by telephone wire transfers and automated clearinghouse transfers

(M) "Escrow Ite.ms.” Those items that are described in Section 3 will be called "Esctow lllems."

(N) "Miscellaneous Proceeds." "Miscellaneous Ptoceeds" means any compensation settlement award of
damaged or proceeds paid by any third party (other titan Insurance Procceds, as defined in, and paid under
the coverage described in Secdon 5) for: (i) damage to, or destruction of, the Pioperty; (ii) Condemnation or
other taking of all or any part of the Propeny; (iii) conveyance in lieu of Conderrmao`on or sale to avoid
Condemnalion; or (iv) misrepresentations of, or omissions as to, the value and/or condition of the Property. A
taking of the Property by any governmental authority by eminent domain is known as "Condemnation."

(0) "Mortgage Insurance." "Mortgage Insurance" means instmmce protecting Lender against the
nonpayment of, or default on, the Loan.

(P) "Periodic Payment." The regularly schedqu amount due for (i) principal and interest tinch the Note,
and (ii) any amounts under Seccion 3 will be called "Periodic Payment."

(Q) ”RESPA." "RESPA" means the Real Bstate Set!lement Plocedl.rrta Act (12 U.S.C. Sectioo 2601 et seq.}
and its implementing rcgulat.ion, Regulation X (24 C.F.R. Pert 3500), as they might be amended from time to
time, or any additional or successor legislation or regulation that governs the same subject matter. As used in
this Security Insoume.nt. "RESP " refers to all requirements and restrictions that are imposed in regard to a
"federally related mortgage loan" even if the loan does not qualify as a "federally related mortgage loan"

under RESPA.
millis

@§b-sl\lnv) issuer me z s1 17 Form sess 1/o1

 

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entet’ed 03/20/19 16244:10

(Page€ of 30)

t ' ' -
' iii
.m

;li
.,.

BORROWER’S TRANSFER TO LENDER OF RIGHTS IN THE PROPERTY

l rt_toitgage, giant and convey the Property to MERS (solely as nominee for lender and lender's
successors in iriiercco and its successors in interim subject to thc terms of this Security Instrunieni_ This
means that by signing this Security instrument I sin giving Lender those rights inst are suited in this Security
Instrtlment and also those rights that Applieable Law gives to lenders who hold mortgages on real property l
am giving Lender these rights to protect tender from possible losses that might result ifl tait to:

(A) Pay all the amounts that l owe bender as stated in the Note including but not limited to, nl] renewals
extensions and modifications of the Notc;

('B) Pay, with interest any amounts that tender spends under this Security Instrument tr) protect the value of
the Property and Lender's rights in the Propccry: and

(C) chp all of my othia' promises and agreements tinder this Security Instrument and the Note.

I understand and agree that h£ERS holds only legal title to the rights granted by me in this Security
bismnnent, but. if necessary to comply with law or crisiom, MBRS (as nominee for Lender and Lender's
successors and assigns) has the right
(A) to exercise any or all of those rights, inchtding, but not limited to, tlte right to foreclose and sell the
Pf°vt=tr: mtd
{B] to take any action required of lender including, but not limited to, releasing and canceling this Security
tomman
DESCRIPTION OF THE PROPERTY

l give MERS {sole!y as nominee for Lender and bender‘s successors in intacst) lights iii tlle Piopeity

described l'.rl (A) tlu~ough (G) below:
(A) The Property which is located at
78 l]llltllllDE BDULEVARD ISlr=¢tl
VALLEV STREAM [Giy,'l‘nwnorviltng¢| ,New Yoik'11580 [zip cndnt.
This Property is in NASSAU Cottnty. lt has the following legal
11011:

sss Arricti£o sessoutr i

 

{Bl _All buildings and other improvements that are located on the Property described in subsection (A) of this
sccnon;

(C) All rights in othtn property tltatl have as owner of the Property described in subsection [A} of this
section 'Iltcsc rights are known as "eaiernents and appurtenances attached to the Propt:'ty;"

(D) Allciglils that l have in the land which lies in the streets or roads in front of. or next to, the Property
described in subsection {A} of this section;

ll't||ll|z:- j ' §§ »

@;-SA(NV) tecum wage a ni 11 Form 3033 1/01

 

 

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

(Page7 of 30)

n _ sTEWART .TITLE
-':; _ _ .INSURANCE COMPANY

Sched_ulc A Dacripi_'iou

ALL that certain plot, piece or parcel of land, with the buildings and improvements thereon erected, situate,
lying and being m t_he County of Nassau, Village` of Valley St!eam and being known as Lot No. 350 in Section
37, Block 430 on the land and tax map of Nassau County, New York_, bounded and described as follows:

BEGl'NNING at a point on the Noi'therlyl side of Ormonde Boulevard, distant 180.00 feet from the corner _
formed by the intersection of the Easterly side of Brown Street and the Northerly side of Ormonde Boiilevard;

RUNN]NG THENCE~E'ast'erly along Ormonde Boulevard, 60 feet;
RlJI\H\lTNG TI-[ENCE Northeily parallel with Brown Street, 100 féet;
. RU'NNING THENCE West_erly parallel with Ormonde Boulevarc_l, 60 feet; .

mmch '_rHENcE 'somh_e`riy pam'nel with Browh street 100 feet to me'po‘mt or place ofBEGINNiNG.

 

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entet’ed 03/20/19 16244:10

(PageB of 30)

 

r._ ___

t
.
l ‘ `_
lt

t‘i
"tt
]i'

u(115_) All 'ftxnnes that are now or in the funme will be on the Property dasmbed' tn subsections (A) and (B) of
ts section;

§F) All 'ofdthe rights and property described in subsections (B) through (E) of this section thatl acquire in the
uture; an

{G] A.l.l replacements of or additions to the Property described in Subsections (B} through (F) of this section
and all lnsurant:c Procecds for loss ordamage tn. andall hhscellaneonsl>mcwdsofthe Proptnty described in
subsections (A) through fF) of this section

BORROWER’S RIGH.T TO MORTGAGE THE PROPERTY AND BORROWER’S OBLIGATION
TO DEFEND OWNERSHIP OF THE PROPERT¥

t promise that (A) I lawnitly own the Property; (B) I have the right to mortgage grant and convey the
Property no Lender and (C) there are no outstanding claims or charges against the Property, except for those
which are of public record

I give a general warranty of title to Lender. This means that I will be fully responsible for any losses
which Lender suffers because someone other than myself has some of the rights in the Property which l
prt:lmise that I have I promise thatl will defend my ownership of the Property against any claims of such
ng ts

PLAIN LANGUAGE SECURITY INSTRUMENT

'Ilu's Security Insu'umt:nt contains ptomtsw and agreements that are used in real property sectn'ity
instruments ali over the eounn'y. lt also contains other promises and agreements that vary in different parts of
the country. My promises an<l agreements are stated in "plain language."

COVENANTS

I promise and I agree with Lender as follows:

l. Borrower’ s Promise to Pay. I will pay to Lender on time principal and interest due under the Note
and any prepayment late charges and other amounts due under the Note. I will also pay all amounts for
Escrow ltcms under Scction 3 of this Secm-ity lnsu-urrtent
t Payments due under the Note and this Security Ittstrttment shall be made' tn U. S. currency If any_ of my
` payments by check or other payment instrmnent is returned to lender n ttptt.id1 Lender may require my
payment be made by: (a) cash; (b) money order, (c) certi£ed check, bank check treasurer' s check or cashier' s
check, drawn upon an instimt'ton whose deposits are insured by a federal agency, insnumentality, or entity; or
(d} Electmnic Funds 'I!ansfer.

Payrncnts arc deemed received by bender when received at the location required in the Note, or at
another location designated by Lender under Section 15 of this Security Instrun'tent Lender may return or
accept any payment or partial payment if it is for an amount that is less than the amount that is then due. If
Lender accepts a lesser payment, Lender may refuse to accept a lesser payment that I may make in the future
and does not waive any of its rightsl Lender is not obligated to apply such lesser payments when it accepts
such payments If interest on principal accrues as if all l’eriodic Payments had been paid when due, then
lender need not pay hiterest on mtappliod funds. Lender may hold such unapplied funds until I make
payments to bring the Loan current lf l do not do so within a reasonable period of time Lender will either
apply such funds or tatum them to me In the event of foreclosurel any mapplied funds will be applied to the
outstanding principal balance immediately prior to foreclosure No offset or claim which! might have now or
in the future against-Lender will relieve me from making payments due under the Note and this Security
fnstrttment or keeping all of my other promises and agreements secured by this Socut:ity Instrumertt.

2. Applicatinn of Borrower’s Payments and Insnranoe Proceeds. Unless Appl.icable Latv or this
Sp‘cg'ron 2 requires otherwise, Lender will apply each of my payments that Lender accepts in the following
0 :

First, to pay irttm'est due under the Note;

Ne)tt, to pay principal due under the Note; and

Next, to pay the amounts due Lender under Section 3 of this Security lnstrument.

Such payments will be applied to each Periodic Paymcnt in the order in which it became dne,
Any remaining amounts will be applied as follows:

First, to pay any late charges;

N¢Xt. to pay any other amounts due under this Security Instrument; and

Next. to reduce the principal balance of the Note.

 

._\
lnlllnlu - l

@;-slttrtvt meant nga 4 n tv Form area 1101

 

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entet’ed 03/20/19 16244:10

(Page9 of 30)

 

'13

If Lender receives a payment from me for a late Periodic Payment which includes a sufficient amount to
pay any late charge due, the payment may beappl'ted to the late Poiodic Payment and the late charge if more
than one Petiodic Payment is due. lender may apply any payment received from mc: First, to the repayment
of the Pen'odic Payments that are due if. and to the extent that1 each payment can be paid in fuI|; Nettl. to the
extent that any excess exists after the payment is applied to the full payment of one or more periodic
Payments, such excess may he applied to any latocharges due.

Voluntary prepayments will be applied as follows: First, to any prepayment charges; and Next, as
described in the Notc.

Any application of payments lnsnrauce Proceeds. or Miscelianeous Procoeds to principal due under the
Note will not extend or postpone the due date of tito Poriotl.tc Payments or change the amotmt of those
payments

3. Monthly Payments For Taxes And Insurance.

(a) Borrower’s Obligations.

l will pay u) Lender all amounts necessary to pay for taxes, assessments water charges sewer rents and
other similar charges, gtotmd leasehold payments or rents (if any), hazard or property insurance covering the
Property. flood irtsttrance (if any}, and any required Mo.rtgage lnsurance. or a Lont Reserve as described in
Sect'ton 10 in the place of Mortgage Insutance. finch Pm'odic Payrncnt will include an amount to be applied
toward payment of the following items which are called "Escrow ltcms:"

(l) The taxes, assessments water charges, sewer rents and other similar chargcs, un the Property which

under Applicablo law may be superior to this Security Instt'tunent as a Lien on the Property. Any clajm.

demand or charge that is nude against property because an obligation has not been fulElled is known as

a llLim:|l

(2) 'Ihe leasehold payments or ground rents on tlte Property (if any);

(3} "l'lte premium for any and all insurance required by Lender under Section 5 of this Security

Instrumetrt;

(4) The premium for Mortgage Insurance (if any);

(5) 'lho amountl may be required to pay Lender under Section 10 of this Security Instrument instead of

th_e payment of the premium for Mortgage Imursnce (if any); and

(6) If required by Lender, the amount for any Community Association Dues, Fees, and Assecsments.

After signing the Note, or at any time dining its term, lender may include these amounts as Escrow
Items. The monthly paymentI will make for Bscrow Items will be based on lender’s estimate of the annual
amount required

l will pay all of these amounts to lender unless lender tells me, in writing, that I do not have to do so,
or unless Applicahle law requires otherwise l will make these payments on the same day that my Periodic
Payments of principal and interest are due under the Note.

'Ihe amounts that l pay to Lender for Esorow Items under this Section 3 will be called "Escrow Funds."
l will pay Lender the Bst:mw Funds for Escrow Iteros unless lender waives my obligation to pay the Bscrow
Ftrnds for any or all Esr:row Items. honda may waive my obligation to pay to lender Bsuow Fttnds for any
or all Bscrcw ltcms a.t any time Any such waivm must hein writing In the event of such waiver, I will pay
directly. when and where payable the amounts due for any Est:row ltems for which payment of Bscrow
Funds has been waived by Lender and. if Lender requim, will promptly send to lender receipts showing
such payment within such time period as Lender may require My obligation to make such payments and to
provide receipts will be considered to be a promise and agreement contained in this Security lnstrumeot., as
the phrase "promisca and agreements“ is used in Section 9 of this Security Instrument. If I am obligated to
pay Bocmw ltems directly. pursuant to a waiver, and I fail to pay the amount due for an Escrow Item, lender
may pay that amount and l will then be obligated under Section 9 of this Security lnstrument to repay to
Lender, Lender may revoke lite waiver as to any or all Est:row ltents at any time hy a notice given in
accordance with Section 15 of this Security Instrument and1 upon the revocation. l will pay to Lender all
Bsct'o\v Ptutds. and in art:tountsl that are then required under this Section 3.

tn|tluttt:
Q-BA(N¥) (osoe) stage s ot 17 Form 3083 1/01

 

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entet’ed 03/20/19 16244:10

(Page 10 ot 30)

iii
.,\
tit

I promise to promptly send to lender any notices that I receive of Escrow ltem amounts to be paid.
lender will estimate from time to time the amount of Escrow Funds l will have to pay by using existing
assessments and bills and reasonable estimates of the amount 1 will have to pay for Escrow Items in the
future, unless Applicable Law requires lends to use another method for determining the amcuntI am to pay.

Lender may, at any time, collect and hold Escrow Funds in an amount sufficient to permit Lender to
apply the Escrow Funds at the time specified under RESPA Applicable Law puts limits on the total amount
of Escrow Ptmds Lender can at any time collect and hold This total amount cannot be more than the
maximum amount a lender could require under RBSPA. If there is another Applicable l.aw that imposes a
lower limit on the total amount of Escrow Funds Lender can collect and hold, lender will be limited to the
lower amount

(b) Lender's Obligat:ions.

Lender will keep the Bscrow Funds in a savings or banking institution which has its deposits insured by
a federal agency. instrumentality, or entity, or in any Federai Home Loan Banie If Lender is such a savings or
banking institution, Lender may hold the Escrow Funds. Lender will usc the Escrow Funds to pay the Escrow
Items no later than the time allowed under RESPA or other Applimble Law. Lender will give to me, without
charge. an annual accounting of the Escrow Funds. 'lhat accounting will show all additions to and deductions
from the Esmow thds and the reason for each deduction.

Lender may not charge me for holding or keeping the Escrow Fundsl for using the Escrow Funds to pay
Escrow Items. for making a yearly analysis of my payment cf Escrow Funds or for receiving, or for verifying
and totaling assessments and bills. However, Lender may charge me for these services if lender pays me
interest on the Bserow Funds and if Applicable Law permits lender to make such a charge. Lender will not
be required to pay me any interest or earnings on the Eserow Funds unless either (l) Lender and l agree in
writing that Lender will pay interest on the Escrow Funds, or (2) Applienble Law requires Lender to pay
interest on the Escrow Funds.

(c) Adjustme'n\s to tire Escrow Funds. .

Under Applieable Law, there is a limit on the amount of Bscrow Funds Lender may hold. If the amount
of Bst:row Funds held by Lender exceeds this limit, then there will be an excess amount and RESPA requires
Lender to account to me in a special marina for the excess amount of Bcrow Funds.

lt`, at any time. Lender has not received enough Escrow Funds to make the payments of Bscrow Items
when the payments are due. lender may tell me in writing that an additional amount is necessary I will pay
to lender whatever additional amount is necessary to pay the Escrow Items when the payments are due, but
the number of payments will not be more titan 12.

When I have paid all of the Sums Secured. Lender will promptly refimd to me any Bscrow thds that
are then being held by Lender.

4. Borrower’s Obligatinn to Pay Chargea, Assassments And Claims. l will pay all taxes,
assessments, water charges, sewer rents and other similar charges, and any other charges and fines that ntay
be imposed on the Property and that may be superior to this Security Instrument. I will also make ground
rents or payments due under my lease if I am a tenant on the Property and Community Association Dues,
Fees, and Assessments (if any) due on the Property. I|` these items are Bserow loems, I will do this by making
the payments as described in Section 3 of this Security Instrument. ln this Security Instrument, the word
rrPer'son" means any individual, organiradon, governmental authority or other party.

I will promptly pay or satisfy all Liens against the Property that may be superior to this Secm'ity
Instrument. However. this Security Irrstrument does not require me to satisfy a superior Lien if: (a) I agree, in
writing, to pay the obligation which gave rise to the supmor Lien and Lendtx approves the way in which I
agree to pay that obligation, but only so long as I am performing such agreement; (b) in good faith. I argue or
defend against the superior Lien in a lawsuit so that in Lender's opinion, during the lawsuit. the superior Lien
may not be enforced. but only until the lawsuit ends; or (c) I secure from the holder of that other Lien an
agreement approved in writing by Lender. that the Lien of this Security lnstrtu'nent is superior

|nil|n|l\'_?\' P "

@a-GA(NV) tosost page a et 11 Form 30381/01

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entet’ed 03/20/19 16244:10

(Page 11 of 30)

i:.
i“
iii

in the Lien held by that Person. If Lender determines that any part of the Property is subject to a sup-or
l..`ten, lender may give Borrower a notice identifying the superior Lien. Within 10 days of the date on which
the notice is given. Borrower shall pay or satisfy the superior l..ien or take one or more of the actions
mentioned in this Sect:ion 4.

Lendu' also may require me to pay a one-time charge for an independent real estate tax reporting service
used by Lender in connection with the Loan, unless Appllceble law docs not permit Lender to make such a
charge

5. Borrower’s Obligation to Maintain Hazard Insnrance or Property Insurance. l will obtain
hazard or property insurance to cover all buildings and other improvements that now are, or in the future will
bet located on the Property The insurance will cover loss or damage caused by frre, hazards nunnally
covered by "thended Coverage" hazard insurance policiee. and any other hazards for which lender requires
coveragel including but not limited to earthquakes and iloods. The insurance will be in the amounts
{inclttdirtg, but not limited to, deductible levels) and for the periods of time required by lender. What bender `
requires under the last sentence can change during the term of tlte Loan. I may choose the insurance
company, but my choice is subject to Lender's right to disapprove bender may not disapprove my choice
unless the disapproval is reasonable Lender may require me to pay either (a) a one-time diarge for flood
zone dotm-mination. certification and tracking sta-rices, or (b) a one-time charge for flood zone determination
and certification services and subsequent charges each time remappings or similar changes occur which
reasonably might affect the flood zone determination or certification If I disagree with the flood zone
determinatinn, l may request the cheral Bmecgcncy Management Agency to review the flood zone
determination and l promise to pay any fees charged by the Fedaal Emergency Manegernent Agency f`or ita
revlcw.

If I fail to maintain any of the insurance coverages described above. lender rrtay obtain insurance
coverage. at Lender's option and my expense Lender is under no obligation to purchase any particular type
or amotmt of coverage Therefore, such coverage will cover Lmder, but might or might not protect me, my
equity in the Property, or the contents of the Property, against any cisk, hazard or liability and might provide
greater or lessercoverage titan was previously in street I achtowledge that the cost of the insurance coverage
so obtained might significantly exceed the cost of insurance that l could have obtained Any amounts
disbursed by bender under this Section 5 will become my additional debt secured by this Security Instrument.
These amounts will bear interest at the interest rate set forth in the Note from the date of disbursement and
will be payable with such interestl upon notice from Lender to me requesting payment

All of the insurance policies and renewals of those policies will include what is known as a "Standard
Mortgage C]ause" to protect lender and will name Lender as mortgagee and/or as an additional loss payee.
The form of all policies and renewals will be aa:eptable to Lender. Lender will have the right to hold the
policies and renewal certificates If Lender requires, I will promptly give Lender all receipts of pmd premiums
and renewal notices thatI receive.

If I obtain any form of insurance coveragc, not otherwise required by Leodcr, for damage to, or
destruction of, the Property, such policy will include a Standard Mongage Clausc and will name Lender as
mortgagee and/or as an additional loss payee.

If there is a los or damage to the Property, I will promptly notify the insurance company and Lender. If
I do not promptly prove to the insurance company that the loss or damage occurred, then Lender may do so. '

'Ilte amount paid by thc insurance company for l_oss or damage to the Property is called "Insurance
Proceeds." Unless Lender and I otherwise agree in writing, any Insurance Proceeds, whether or not the
underlying insurance was required by Lender, will be used to repair or to restore the damaged Property
unless: (a) it is not economically feasible to make the repairs or restoration; (b) the use of the Instuance
Proceeds for that propose would lessen the protection given to Lender by this Security Instrument; or (c)
Lender and I have agreed in writing not to use the Insurance Proceeda for that purpose. During the period

QB-eamvt russo nw n 11 Form sosa 1101

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entet’ed 03/20/19 16244:10

(Page 12 of 30)

¢ -.-

t..:
'!.i
ll|
EI:

that any. repairs or restoratious arc being made, Lender may hold any Instnanee Proceeds until it has had an
opportunity to inspect the Property to verify that the repair work has been completed to Lender's satisfaction
However, this inspection will be done promptly. lends may make payments for the repairs and restorations
in a single payment or in a series of program payments as the work is completed Unless Lender and l agree
otherwise in writing or unless Appl`tcsble Law requires otherwise, bender is not required to pay me any
interest or eamings on the Insurance Proceeds. l will pay for any public adjusters or other third parties that l
hire, and their fees will not be paid out of the Insurancc Proceeds. If tlte repair or restoration is not
economically feasible or if it would lessen Lender’s protection under this Security lnstrument, then the
Insurance Proceeds will be used to reduce the amount that l owe to bender under this Seomity Instnunent.
Such lnsurance Proceeds will be applied in the order provided for in Section 2. If any of the Insurance
Proceeds remain after the amount that I owe to Lender has been paid in full, the remaining Insurance
Proeeeds will be paid to me,

If l abandon the Property. Lender may file. negotiate and settle any available insurance claim and related
matters lf l do not answer, within 30 days, a notice from Lender stating that the insurance company has
offered to settle a claim, Lender may negotiate and settle the elaim. 'lhe 30-day period will begin when the
notice is given. ln either event. or if Lender acquires the Property under Section 22 of this Sectnity
Instrtunent or otherwise.l give Lender my rights to any lnsuranee Proeeeds in an amount not greater than the
amounts unpaid under the Note and this Security Instrument I also give bender any other of my rights (other
titan the right to any refund of unearned premiums that I paid) under all insurance policies covering the
Property, if the rights are applicable to the coverage of the Property. Lender may use the lnstrrance Proceeds
either to repair or restore the Property or to pay amounts unpaid under the Note or this Secm'ity Instrument
whether or not then due. '

6. Borrower’s Obligatioos to Occopy The Property. I will occupy the Property and use the Property
as my principal residence within 60 days after l sign this Security Instrument l will continue to occupy the
Property and to use the Property as my principal residence for at least one year. The one-year period will
begin when l first occupy the Property. However, I will not have to occupy the Property and use the Property
as my principal residence within the time frames set forth above il Lender agrees in writing mall do not have
to do so. lender may not refuse to agree unless the refusal is reasonable l also wm not have no occupy the
Property and use the Property as my principal residence within the time frames set forth above if extenuating
circumstances exist which are beyond my control

7. Borrower’s Obligations to Mainta.in And Protect The Property And to Fdltill Any Lease
F obligation `

(a) Maintenanee and Protection of the Property.

l will not destroy, damage or harm the Properry, and I will not allow the Property to deteriorate
Whether or not I am residing in the Property, I will keep the Property in good repair so that it wm not
deteriorate or decrease in value due to its condition. Unless it is determined under Secticn 5 of this Security
Instrument that repair is not economically feasib|e, I will promptly repair the Property if damaged to avoid
further deterioration or darnage. It' instn'ance or Condcnu'tation (as defined in the definition of Misccllaneous
Proceeds) proceeds are paid because of loss or damage to. or Condemrtation of, the Property, I will repair or
restore thc Property only if Lender has released those proceeds for such purposes Lender may pay for the
repairs and restoration out of proceeds in a single payment or in a series of progress payments as the work is
completed It' the insurance or Condemnation proceeds are not sutlieient to repair or restore the Property, I
promise to pay for the completion of such repair or restoration

(b) Lender's Inspection of Property.

Lendcr, and others authorized by Lender, may enter on and inspect the Property. 'lhey will do so in a
reasonable manner and at reasonable times. If it has a reasonable purpose. Lender may inspect the inside of
the home or other improvements on the Property. Before or at the time an inspection is made, Lendm' will
give me notice stating a reasonable purpose for such interior inspection.

lnilhl§jw. -

Q-GA(NV) (osos; nga s st 17 Form 8053 1/01

 

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

(Page 13 01 30)

 

.“
'tt
Il;

8. Borrower’s Loan Application. If, during the application process for the Loan, I, or any Person or
entity acting at my direction or with my knowledge or oonsent, made false, misleading, or inaccurate
statements to Lender about information important to Lender in determining my eligibility for the Loart (or did
not provide Lender with such information), Lender will treat my actions as a default under this Security
Instrument False, misleading, or inaccurate statements about information important to Lender would include
a misrepresentation of my intention to occupy the Property as a principal residence This is just one example
of a false, misleading, or inaccurate statement of important information

9. Lender’s nglrt to Protect Its Rights in The Property. If: (a) l do not keep my promwes and
agreements made in this Security Instrument; (b) someone, including me, begins a legal proceeding that may
signiticantly affect Lender's interest in the Property or rights under this Security Instrurnent (such as a legal
l proceeding in banlcruptcy. in probate, for Condemnation or Forfeiture (as defined in Section 11)l proceedings
l which could give a Person nights which could equal or exceed Lender's interest in thc Property or under this
1 Sec\n'ity Instrument, proceedings for enforcement of a Lien which may become superior to this Security
Instrument. or to enforce laws or regulations); or (c) Ihave abandoned the Property, then Lender may do and
pay tor whatever is reasonable or appropriate to protect Lender's interest-in the Property and Lender’s rights
under this Security Instrument

Lender's actions may include. but are not limited to: (a) protecting and/or assessing the value of the
Property; (b) securing and/or repairing the Property; (c) paying sutns to eliminate atty Lien against the
Propetty that may be equal or superior to this Security Irrst:rument‘, (d) appearing in cotnt; and (e) paying
reasonable anomeys’ fees to protect its interest in the Property and/or rights under this Security lnstrument.
including its secured position in a bankruptcy prmding. Lender can also enter tlte Property to make rcpairs,
change locks. replace or board up doors and windows, drain water from pipes, eliminate building or other
code violations or dangerous conditions, have utr`litim turned on or off, and take any other action to secure the
Property. Although Lender may take action under this Section 9, Lender does not have to do so and is unda
no duty to do so. I agree that Lender will notbe liable for not talcing any or all actions under this Section 9.

l will pay to Lender any amounts, with interest which Lender spends under this Section 9. l will pay
those amounts to Lender when lender sends me a notice requesting that I do so. I will pay interest on those
amounts at the interest rate set forth in the Note. Interest on each amount will begin on the date that the
l amount is spent by Lender. 'Ilris Security Instrument will protect Lender in case I do not keep this promise to
pay those amounts with intuest

lf I do not own, but am a tenant on the Property, l will fulfill all my obligations under my lcase. I also
agree that, if I acquire the full title (sometimes called "Fec 'Iitle") to the Property, my lease interest and the
Fee ’I`itle will not merge unless bender agrees tn the merger in writing.

10. Mortgage Insuraoce. If lender required Mortgage Insurance as a condition of making the Loan,I
will pay the premiums for the Mortgage Insurance. lf, for any reason, the Mortgage Instrrance coverage
ceases to be available from the mortgage insurer that previously provided such insurance and bender required
me to make separate payments toward the premiums for Mortgnge Insurance, I will pay the premiums for
substantially equivalent Mortgage lnsurance coverage from an alternate mortgage insurer. Howeve:r, the cost
of this Mortgage Insurance coverage will bc substantially equivalent to the cost to me of the previous
Mortgage Insurance coverage, and the alternate mortgage insurer will be selected by Lender.

lt substantially equivalent Mortgage lnsurance coverage is not available, Lender will establish a
non-refundable "Loss Resea've" as a substitute for the Mortgage Instrrancc coveragel I will continue to pay to
lender each month an amount equal to one-twelfth of the yearly Mortgage Insurance premium (as of the time
the coverage lapsed or ceased to be in effect). Lender will retain these payments, and_ will use these payments
to pay for losses that the Mortgagc lnsnrance would have covered. The loss Reserve is non-refundable even
if the Loan is ultimately paid in full and Lender is not required to pay me any interest on the Loss Reserve.
Lender can no longer require Loss Resexve payments if: (a) Mortgagc Insurance coverage again becomes

 

lnlltll§ W»‘

Q-BA(NV) (osoe) ease a at 17 Form 3033 1/01

 

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

(Page 14 of 30)

f _ ____,________ _ ____ _ __ __

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

(Page 15 of 30)

 

l m

iii
coverage'again becomes available through an insurer selected by Lender; (b) such Mortg‘age lusurance is
oblained; (c) Lender requires separately designated payments toward the premiums for Morrgagc lnsnrsncc;
and (d) the Mortgagc Instrrsnoe coverage is in the amount and for the period of time required by Lender.

If Lender required Mo.rtgage lnsurartce as a condition of making the Loan and Borrower was required to
make separate payrnens toward the premiums for Mortgsgc Instu'ance, I will pay the Morrgage lnsurance
premiums. or the Loss Rcserve payments. until the requirement for Mortgage Irtsurance ends according to
any written agreement between Lender and me providing for such termination or until termination of
Mortgage Insmancc is required b_y Applicahle Law. Lender may require me to pay the premiums, or the loss
Rescxvc payments in the nmnner dwcrrbed in Section 3 of this Security Instrwncnt. Nothing in this Section
10 will affect my obligation to pay interest at the rate provided in the Note.

A Mortgage Insurance policy pays Lender (or any entity that purchases the Note) for certain losses it
may incur if Borrower does not repay the Loan as agreed Borrower is not a party to the Mortgage Insurance
policy.

Mortgagc insurers assess their total risk on all Mortgage Insurance from time to time. Mortgage insurers
may enter into agreements with other parties to share or change their risk, or to reduce losses 'I`hese
agreements are based on terms and conditions that arc satisfactory to the mortgage insurer and the other party
(or parties) to these agreements Tho¢c agreements may require the mortgage insurer to make payments using
any source of funds that the mortgage insurer may have available (which may include Mortgage Insurance
premiums).

As a result of these agreements lendcr. any owner of the Note. another insurer. any reinsurer, or any
other entity may receive (direct.ly or indirectly) amounts that come from a portion of Borrowcr's payments for
Mongage Insrrrance, in exchange for sharing or changing the mortgage insurer‘s risk, or reducing losses. If
them agreements provide that an affiliate of Lender takes a share of the insurers risk in exchange for a share
of the premirmrs paid to the iosurer, the arrangement is often termed ”captive rehism'ance." It also should be
understood that (a) any of these agreements will not affect the amounts that Borrower has agrwd to pay for
Mortgage lnsurance, or any otha' terms of the loan. These agreements will not increase the amount Borrower
will owe for Mortgage lnsurancc.'and they will not entitle Bonower to any rcfund; and (b) any of these
agreements will not affect the rights Borrower has - if any - regarding the Mortgage Insumnce under the
Homeowners Protection Act of 1998 or any other law. These rights may include the right (a) to receive
certain disclosures, (b) to request and obtain cancellation of the Mortgagc lnsurance, (c) to have the Mortgage
lnsurance terminated automatically, and/or (d) to receive a refund of any Mortgage Instrrance premiums that
were not earned at the time of such cancellation or tennination.

ll. Agreemeuts About Miscellaneous Proceeds; Forfeiture. AIl Miscellancous Procecds are aszn`gned
to and will be paid to Lendsr.

If the Property is damaged, such Miscellaneous Proceeds will be applied to restoration or repair of the
Property. if (a) the restoration or repair is economically feasible. and (b) Lender's wcurity given in this
Secmity Instrument is not lessened Dun'ng such repair and restoration period, Lender will have the right to
hold such M.iscellaneous Proceeds until Lender has had an opportunity to inspect the Property to verify that
the work has been completed to Lender's satisfaction However, the inspection will be undertaken promptly.
Lender may pay for the repairs and restoration in a single disbtu'sement or in a series of progress payments as
the work is completed Unless lender and I agree otherwise in writing or unless Applicablc Law requires
interest to be paid on such Miscellancous Proceeds. bender wiIl notbe required to pay Borrower any interest
or earnings on the Miscellaneous Procecds. If the restoration or repair is not economically feasible or
Lender's security given in this Security Instrument would be lessened1 thc Miscellaneous Prmds will be
applied to the Sums Secured. whether or not then due. The excess, if sny, will be paid to me. Such
Miscellancous Proooeds will be applied in the order provided for in Section 2.

ln the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Prmds
will be applied to the Sums Secured. whether or not then due. The excess, if any, will be paid to me.

In the event of a partial taking, destruction. or loss in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is equal to or greater
than the amount of the Sums Sccttred immediately before the pmial taking, destruction. or loss in value, the

 

q-EA(NV) tosos) Pnga w ct 17 Forl'n 3088 1101

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

(Page 16 of 30)

l.i

t“
Ill
st'

Sums Sc`cured will be reduced by the amount of the Miscellanoous Proceeds multiplied by the following
fraction: (a) the total amount of the Sums Sccured immediately before the partial taking, destruction, or loss in
value divided by (b) the fair market value of the Property immediately before the partial takir\g, desu'uction.
or loss in value. Any balance shall be paid to me,

In the event of a partial taking, destruction. or loss in value of thc Property in which the fair market
value of thc Property immediately before the partial taking. drstrut:ticn, or loss in value is less than the
amount of thc Sums Securcd immediately before thc partial taking, destruction or loss in value, the
Miscellaneous Proceeds will be applied to the Sums Sectoed whether or not thc sums are then due.

IfI abandon the Pmpcrty. or if, after bender sends me notice that thc Opposi.ng Party (as defined in the
next sentencc) offered to make an award to settle a claim for damages l fail to respond to Lender within 30
days after the date bender gives noticc, Lender is authorized to collect and apply the MisceIlaneous Proceeds
either to restoration or repair of the Property or to the Sums Secured, whether or not then due, "Opposing
Party" means the third party that owes me Miscellanoous Proceods or the party against whom I have a right of
action in regard to Misccllancous Procoeds.

I will be in default under this Security Instrument if any civil or criminal action or proceeding that
lender determines could result in a court ruling (a) that would require For:feitme of the Property, or (b) that
could damage Lender's interest in tlte Property or rights under this Security Instrument "Porfciturc" is a court
action to require the Propcrty, or any part of the Property, to be given up. l may correct the default by
obtaining a court ruling that dismisses the court acdcn, if Lender determines that this court ruling prevents
Forfeiture of the Property and also prevents any damage to Lender's interest in the Property or rights under
this Security Instrument If I correct the default, I will have the right to have enforcement of this Security
Instrument discontinued as provided in Scction 19 of this Security Instrument, even if lender has required
lmmediatc Payment in Full (as defined in Scction 22). 'Ihe proceeds of any award or claim for damages that
arc attributable to the damage or reduction of lender’s interest i:n the Property arc assigned and will be paid
tobender.

All Miscellaneous Procecds that are not applied to restoration or repair of the Property will be applied in
the order provided for in Section 2.

12. Coutinuation of Borrower’s Obligatious And of Lender’s Rights.

(a) Borrower’s Obligations. _

Lender may allow me, or a Person who takes over my rights and obligations to delay or to change the
amount of the Periodic Payments. Even if bender dell this, howevcr.l will still be fully obligated under the
Note and under this Security Instrument unless bender agrees to release mc, in writing. from my obligations

bender may allow those delays or changes for mcor a Person who mims over my rights and obligations
even ichnder is requested not to do so. Bven if bender is requested to do so. Lender will not he required to
(1) bring a lawsuit against me or such a Person for not fulfilling obligations under the Note or under this
Security Instrument, or (2) refuse to extend time for payment ocr otherwise modify amortization of the Sums
Sec\u’etL

(b) Lender's Rights.

Evert if lender does not exercise or enforce any right of bender under this Security Inmment or under
Applicable l.,aw, tender will still have all of those rights and may exercise and enforce them in the future
Evco if: (l) bender obtains insurance pays taxcs. or pays other clsitns, charges or L`rcns against the Propmy;
[2) bender accepts payments from third Persons; ctr (3] Lender accepts payments in amounts less titan the
amount then due, bender will have the right under Section 22 below to demand that I make Irr\mediate
Payment in Full of any amounts remaining due and payable to bender under the Note and under this Security
Insuumcnt. '

13. Obligations of Borrower Aod of Persons 'l`olring over Borrowsr’s Rights or Ohligniious If
more titan one Person signs this Security Insu'ument as Borrowcr. each of us is fully obligated to keep all of
Borrower's promises and obligations committed in this Security Instrument bender may enforce Lender's
rights under this Security Instrument against each of us individually or against all of us together. This means
that any one of us my be required to pay all of the Sums Secured. Howcvcr, if one of us docs ncr sign the
Note: (a) that Per'son is signing this Security Instrument only to give that Petson's rights irt the Property to
Lender under the terms of this Security lnstrument: (b) that Pcr`sorr is not personally obligated to pay the
Sums Securcd; and (c} that Pcrson agrees that bender may agree with the other Borrowers to delay enforcing

.--._.____
ll\|tllil‘ - c

Q-aatuv) town pitt o a n Form sues 1/01

 

 

 

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

(Page 17 of 30)

 

fit
.`.‘

.ll
!l'
.t

any of Lender's rights, to modify. or make any accommodations with regard to the terms of this Security
Instrument or the Note without that Person’s consent

Subject to the provisions of Section 18 of this Security Instrument any Person who takes over my rights
or obligations under this Security Instrument in writing. and is approved by lender in writing, will have all of
my rights and will be obligated to keep all of my promises and agreements made in this Security Instrument
Borrower will not be released from Borrower's obligations and liabilities under this Security Instrument
unless Lender agrees to such release in writing. Any Person who takes ova Lender's rights or obligations
under this Security Instrument will have all of Lender's rights and will be obligated to keep all of lender's
promises and agreements made in this Security Instrument except as provided under Sect`ton 20.

14. Loan Ch.a.rges. Lender may charge me fees for services performed in connection with my default,
for the propose of protecting Lender's interest in the Propaty and rights under this Sectm'ty
Instruth including but not limited to, attorneys' foes, property inspection and valuation fees. Wrth regard
to other fees, the fact that this Security Instrument does not expressly indicate that lender may charge a
certain fee does not mmn that lender cannot charge that fcc. Lender may not charge fees that are prohibited
by this Security Instrument or by Applicable law.

If the Loan is subject to Applicable Law which sets maximum loan charges and that Applicablc Law is
finally interpreted ao that the interest or other loan charges collech or to be collected in connection with the
Loan exceed permitted limits: (a) any such loan charge will be reduced by the amount necessary to reduce the
charge to the pumitted limit: and (b) any sums already collected from me which exceeded permitted limits
will be refunded to me. lender may choose to make 'this refund by reducing the principal owed under the
Note or by making a direct payment to Borrower. lf a refund reduces principal the reduction will be treated
as a partial prepayment without any prepayth charge (even if a prepayment charge is provided for under
the Note). If I accept such a refund that is paid directly tn me, I will waive any right to bring a lawsuit against
Lender must of the overcharge

15. Notioes Required under tth Security Instrument. All notices given by me or Lender in
connection with this Security Instrument will be in writing. Any notice to me in connection with this Security
lnstrtunent is considered given to me when mailed by §rst class mail or when actually delivered to my notice
address if sent by other means, Notice to any onc Borrower will be notice to all Bon'owers unless Applicable
Law expressly requires otherwise The notice address is the address of the Property unless I give notice to
lender of a different address I will promptly notify lender of my change of address If lender specifies a
procedure for reporting my change of address, then I will only report a change of address through that
specified procedurel 'Ihere may be only one designated notice address under this Security Instrument at_any
one time. Any notice to Lender will be given by delivering it or by mailing it by first class mail to Lender's
address stated on the first page of this Security Instrument unless Lendu has given me notice of another
address Any notice in connection with this Security Instrument is given to lender when it is acmally received
by Lender, If any notice required by this Security Instrument is also required under Applicable Law, the
Applicable law requirement will satisfy the corresponding requirement under this Security Instrument

16. Law That Goveros this Security Instrument; Word Usage. This Security Instrument is governed
by federal law and thc law of New Yorir State. Allrights and obligations concurred in this Security Instrument
are subject to any requirements and limitations of Applicable l.aw. Applicable law might allow the parties to
agree by connect or it might be silent, but such silence does not mean that Lender and I cannot agree by
contracL lf any term of this Security Instrument or of the Note conflicts with Applicable Law, the conflict will
not affect other provisions of this Security Instrument or the Note which can operate, or be given effect,
without the conchting provision. This means that the Security Instrument or the Note will remain s if the
conflicting provision did not exist

As used in this Security Instrument: (a) words of the masculine gender mean and include corresponding
words of the ferninine and neuter genders; (b) words in the singular mean and include the plural, and words
in the plural mean and inchrde the singular; and (c) the word "may" gives sole discretion without any
obligation to take any action.

17. Borrower’s Copy. I will be given one copy of the Note and of this Security Instrument

18. Agreamen\s about Lender's Rights lf the Property Is Sold or Transferred. Lender may require
Immediare Payment in Full of all Sums Secured by this Security Instrument if all or any part of the Property.
or if any right in the Property. is sold or transferred without lender's prior written permission

 

tnmnu_:>`-_`Y .

Q-GA(NY) (osoa) Page 12 ct 17 Form 3038 1/01

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

(Page 18 ot 30)

 

'Ll
in
.,.

lf Borrower is not a natural Person and a beneEcial interest in Borrower is sold or transferred without
Lender’s prior written permission, Lender also may require Immediate Payment in Full. However. this option
shall not be exercised by Lender if such exercise is prohibited by Applicable Law.

If Lender requires Irnmediate Payrnent in Full under this Section 18. Lender will give me a notice which
states this requirement The notice will give me at least 30 days to make the required payment The
30-day period willbegin on the date the notice is given to me in the manner required by Section 15 of this
Security Instrument IfI do not make the required payment dining that period. lender may act to enforce its
rights under this Secmity Instrument without giving me any further notice or demand for payment

19. Borrower’s Right to Have Lender's Enl’orcement of th's Security Instrument D'ncont:inned.
Even if lender has required lmmediate Payment in Pull, I may have the right to have enforcement of this
Security Instrument stopped. I will have this right at any time before the earliest of: (a) five days before sale
of the Property under any powe of sale granted by this Security Instrument; (b) another period as Applicable
Law might specify for the termination of my right to have enforcement of the Loan stopped; or (c) a
judgment has been entued enforcing this Sectnity Instrument In order to have this right, I will meet the
following conditions:

(a) I pay to lender the full amount that then would be due under this Security Instrument and the Note

as if Immediate Payment in Full had never been required',

(b) I correct my failure to keep any of my other promises or agreements made in this Security

Instrument;

(c) l pay all of Lender’s reasonable expenses in enforcing this Security Instrument including, for

example, reasonable anomeys' fees, property inspection and valuation fees, and other fees incurred for

the purpose of protecting lender's interest in the Property and rights under this Security Instrument and

(d) I do whatever lender reasonably requires to assure that Lender's interest in the Property and rights

under this Sectnity Instrument and my obligations under the Note and undta' this Security Instrument

continue unchanged

lender may require that I pay the sums and expenses mentioned in (a) through (d) in one or more of the
following forms, as selected by lender: (a) cash; (b) money order; (c) certified check. bank check. tressuret's
check or cashier's check drawn upon an institution whose deposits are insured by a federal agency,
instrumentality or entity; or (d) Electronic thds Transfer.

lfI fulfill all of the conditions in this Section 19, then this Security Irtsn'nment will remain in full effect
as if immediate Payment in Full had never been required However, I will not have the right to have Lender's
enforcement of this Sectnity Instrument discontinued if lender has required Immediate Payment in Full under
Section 18 of this Security Instruman

20. Note Holder’s Right to Sell the Note or an Interest in the Note; Borrower’s Right to Notice of
Change of Loan Servicer; Lender’s and Borrower‘s Right to Notice of Gn'evanee. The Note, or an
interest in the Note. together with this Security Insn'umeut. may be sold one or more times. l might not
receive any prior notice of these sales.

The entity that collects the Periodic Payments and performs other mortgage loan servicing obligations
under the Note, this Sectnity Instrument, and Applicable Law is called the "Loan Servicer." Thae may be a
change of the Loan Servicer as a result of the sale of the Note. 'I'here also may be one or more changes of the
Loan Servicer unrelated to a sale of the Note. Applicahle Law requires that I be given written notice of any
change of the Loan Servicer. The notice will state the name and address of the new Loan Servicer, and also
tell me the address to which I should make my payments The notice also will contain any other information
required by RESPA or Applicable law. If the Note is sold and thereafter the Loan is serviced by a loan
Servicer other titan the purchaser of the Note, the mortgage loan servicing obligations to me will remain with
the Loan Servicer or be transferred to a successor loan Ser'vicer and are not asstnned by the Note purchaser
unless otherwise provided by the Note purdtaser.

Neitherl nor Lender may commence join or be joined to any court action (as.either an individual party
or the membm' of a class) that arises from the other party's actions pursuant to this Security Instrument or that
alleges that the other has not fulfilled any of its obligations under this Security Instrument. unless the other is
notified (in the manner required under Section 15 of this Security lnstr'ument) of the unfulfilled obligation
and given a reasonable time puiod to take corrective actinn. If Applieable Law provides a time period which

@°-GA(NV) (osoat tugs 13 et 11 Form 3033 1/01

 

 

 

(PagelQ of 30)

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Etltet’ed 03/20/19 16244:10

 

 

!'l
l.¢

will elapse before certain action can be taken, that time period will be deemed to be reasonable for purposes

of this paragraph 'llie notice of acceleration and opportunity to cure given to me under Section 22 and the
notice of the demand for payment in full given to me under Section 22 will be deemed to satisfy the notice
and opportunity to take corrective action provisions of this Section 20. All rights under this paragraph are
subject to Applicable Law.

21. Continuation of Borrower’s Obligatiom to Maintain and Protect the Property. The federal
laws and the laws of New York State that relate to health, safety or environmental protection are called
"Environmental Law." Environmental Law classilies certain substances as toxic or hazardous There are other
substances that are considered hazardous for purposes of this Section 21. Thesc substances are gasoline,
keiosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents,
materials containing asbestos or formaldehyde and radioactive materials The substances defined as toxic or
hazardous by Environmental law and the substances considered hazardous for purposes of this Section 21
are called "I-lazardous Substances." "Eivironmental Cleanup" includes any response action, remedial action,
or removal action, as defined in Environmental Law. An "Environmental Condition" means a condition that
can cause, contribute to, or otherwwe trigger an Environmental Cleanup.

l will not do anything affecting the Property that violates Environmental law, and I will not allow
anyone else to do so. I will not cause or permit l-lazardo'us Substances to be present on the Property. I will not
use or store Hazardous Substances on the Property. I also will not dispose of l-lazardous Substances on the
Property, or release any Hazardous Substance on the Property, andI will not allow anyone else to do so. I
also will not do. nor allow anyone else to do, anything affecting the Property that (a) is in violation of any
Envirnnmental Law; (b) creates an Fmvironmental Condition; or (c) which, due to the presence, use, or release
of a Hazardous Substance, creates a condition that adversely affects the value of the Property. The promises
in this paragraph do not apply to the presence use, or storage on the Property of small quantities of
l-lazardous Substances that are generally recognized as appropriate for normal residential use and maintenance
of the Property (including, but not limited to, Haaardous Substanees in consumer products). I may use or
store these small quantities on the Property. In addition. unless Environmental Law requires removal or other
action. the buildings, the improvements and the fixtures on the Property are permitted to contain asbestos and
mbestos-containing materials if the asbestos and asbestos-containing materials are undisturbed and
"non-friable" (that is, not easily crumbled by hand pressure).

I will promptly give Lender written notice of: (a) any investigation, claim, demand, lawsuit or other
action by any governmental or regulatory agency or private party involving the Property and any Hacmrdous
Substance or Environmental Law of which I have actual knowledge; (b) any Environmental Condition,
including but not limited to, any spilling, lealcing, discharge, release or threat of release of any Hazatdous
Substance; and (c) any condition caused by the presence use or release of a Hazardous Substanoe which
adversely aE`ects the value of the Property. If I learo, or any governmental or regulatory authority, or any
private party, notifies me that any removal or other remediation of any Harardous Substance affecting the
Property is oecessary, I will promptly take all necessary remedial actions in accordance with Environmental
Law.

Nothing in this Security Instrumeirt creates an obligation on Lender for an Environmental Cleanup.

NON-UNIFORM COVENANTS

I also promise and agree with lender as follows:

22. Lender’s Rights If Borrower Faik to Keep Promisas and Agrcements. Except as provided in
Section 18 of this Security Instrument, if all of the conditions stated iii subsections (a), (b) and (c) of
this Section 22 are met, Lender may require that I pay immediately the entire amount then remaining
unpaid under the Note and under this Security Instrument Lender may do this without making any
further demand for payment Th¢ requirement is called "Immediate Payment iii Full."

ll Lender requires Immediate Payment in _l~`iill, Lender may bring a lawsuit to take away all ot` my
remaining rights in the Property and have the Property sold. At this sale Lender or another

lri tatum v

Q;-GA(N¥) (osue) Paqa 14 ot 17 Form 3038 1I01

 

 

 

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

(Page 20 of 30)

 

.“
zi?

Person may acquire the Property. This is known as "Foreclosnre and Sale.” In any lawsuit for
Forech)sure and Sale, Lender will have the right to collect all costs and disbursements and additional
allowances allowed by Applicable Law and will have the right to add all reasonable attorneys’ fees to
the amount I owe Lender, which fees shall become part of the Sums Secured.

Lender may require Immediate Payment in lhrli under this Section 22 only if all of the following
conditions are met:

(a) l fail to keep any promise or agreement made in this Security instrument or the Note,

including, but not limited to, the promises to pay the Sums Secured when due, or if another

default occurs under this Security lmtrnment;

(b) Lender sends to me, in the manner described in Section 15 of thl Security Instrument, a

notice that states:

(l) The promise or agreement that I failed to keep or the default that has occurred; ~

(2) The action that I must take to correct that default;

(3) A date by which I must correct the default That date will be at least 30 days from the
date on which the notice is given;

(4) That if l do not correct the default by the date stated in the notice, Lender may require
Immediate Payment in Full, and Lender or another P_erson may acquire the Property by
means of Foree|osure and Sale;

(5) 'l'hat if I meet the conditions stated in Section 19 of this Security Instrtnnent, I will have
the right to have Lender’s enforcement of this Security Instrument stopped and to have the
Note and this Security Instrument remain fully effective as if lmmediate Payrnent in Full had
never been required ; and

(6) That l have the right in any lawsuit for Foreclosure and Saie to argue that I did keep my
promhes and agreements under the Note and under this Security Instrument, and to present
any other defenses that I may have; and

(c) I do not correct the default stated in the notice from Lender by the date stated in that notice

23. Lender's Obllgation to Diseharge thk Security Instrument. When Lender has been paid all
amounts due under the Note and under this Security Instrument Lender will discharge this Security
Instrument by delivering a certificate stating that this Sectm'ty Insmunent has been satisfied l will pay ali
costs of recording the discharge in the proper official records I agree to pay a fee for the discharge of this
Security Instrument, if Lender so requires Lender may require thatl pay such a fee, but only if the fee is paid
to a third party for services rendered and the charging of the fee is permitted by Applicablc Law.

24. A.greements about New York Lien Law. l will receive all amounts lent to me by Lender subject to
the trust fund provisions of Section 13 of thc New York Lien Law. This means that I will: (a) hold all
amounts which I receive and which I have a right to receive from lender under the Note as a trust fund; and
(b) usc those amounts to pay for "Cost of Improvement“ (as defined in Section 13 of the New York Lien
Law) before I use them for any other pinpose. ’Ihe fact that l am holding those amounts as a trust fund means
that for any building or_ other improvement located on the Property l have a special responsibility under the
law tn use the amount in the manner described in this Scciion 24.

ZHom)n-fer’s Statement Regs.rding the Property lunch box ns applicable].

This Security Instrument covers real property improved or to be improved, by a one or two famuy
dwelling only.

’llris Security Instrument covers real property principally improved, or to bc improved by one or
more suucunes containing, in the aggregate not more than six residential dwelling units with each
dwelling unit having its own separate cooking facilities

This Security Instrument does nor cover malproperty improved as described above.

. \‘Y
ln|llo| ._._.¢

@;-GA(N¥) (osos) rage rs nl 17 Form 3033 1101

 

 

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

(Page 21 01 30)

f

BY` SIGN]NG BELOW, I accept and agree 10 the promises and agreements ooinained ih pages l
through 17 ofthis S--» » scrumenl and in any Ridcr signed by me and recorded with iL

Wim%ses:

  

 

   

lA RUSALES -Bm-mw¢r

 

 

 

 

 

 

 

 

 

(S¢al)

-Bonowcr
{sml) (sean_
~Bom)wer -Bomw=r
(Sea[) (S¢al)
-Borrowor -Bormw¢r
(Sml) (SPAI)
~Bomwer -Bouower

Q-GA(NV) tosoe) Page 1901 17 Form 8033 1/01

 

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

(Page 22 of 30)

 

 

‘ County ss: /(//¢3577(/

STATE OF NEW YORK,

On the 18th day of Novenher. 2006 before me, the undusigncd. a notary

public in and for said statc, personally tappr
JULIA HUSALES

known to mo or proved co mo on the basis of satisfactory evidence to he the 'md.ividoal{s) whose
name(s) i.~t;m'e subscribed to the within instrument and achmwlodgod to me that helslte!lhoy executed the
same in hisfher)‘thoir capaciry('res}. and that by his.dru'frheir aim'tsu.n'o(s] on the instz'mnent. the individual(s), or
the person upon boha]fof which the individunl(s) acmd. eatocumd the inscruroent.

?\/.__.._

ry Public

personally

Tax Map I“f°‘"'a“°“' .JANlcE A. cAnLINs\<Y
\lcltafy Pub\lr:, State 01 Nsw Yorl(
No. 01CA6020305
Qualifmd trt SuHo|k County
¢`cmmlasion Expiros March 0\, 2007

 

nga 11 or 17 Form 8083 1101

Q-€A(N¥j (osos)

 

 

 

(Page 23 of 30)

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

i.i

INTEREST ONLY/ADJUSTABLE RATE RIDER

(LIBOR Six-Month Index (As published In The Wall Street.loumal) - Rate Caps)

THIS ADJ'USTABLE RATE RH)ER is made this 15th day of Novelther 2005
and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed of Ttust or Security Deed (thc
"Sectn'ity Instrument") of the same date given by the undersigned ("Borrower") to secure Borrower‘s Adjustable Rate Note
(the "Now) w

MORTBAGE LENDERS NET\|OHK USA, lNC.

('I'he " Lender”) of the same date and covering the property described in the Security Instrument and located at:
78 ORMUNDE BDULEVABD , VALLEY STREAM , NY 11580

[Property Address]

THE NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES lN THE
INTEREST RATE AND THE MONTHLY PAYMENT. THE NOTE Ll]VIITS THE
AMOUNT THE ADJUSTABLE lNTEREST RATE CAN CHANGE AT ANY ONE
TIME AND THE MAXIMUM RATE BORROWER. MUST PAY

ADDITIONAL COVENANTS. In addition to the covenants and agreements made in the Security Instrument,
Borrower and Lender further covenant and agree as follows:

A. IN'I'EREST_RA'I'E AND MONTHLY PAYMENT CHANGES
The Note Provides for an initial interest rate of 7 . 950 D %. The Note provides for changes in the
interest rate a.nd the monthly psyments, as follows:

4. INTEREST RATE AND MONTHLY PAYMENT CHANGES

(A) Change Dates
The lnterestrate]pay maychange on the 181 day of Decembet' , 2008 `
and on that day every sth month thereaher. Bach date on which my interest rate could change is called a
"Change Date."

MULTrsTA'r'E ADJUSTABLE RATE RmER-Lmok six-MONTH rNr)Ex (As PUBLISHED IN mrs WALL
smETJot/RNAL) - terre caps

`_"`P
nom 42s1-rvrm rim P¢s°lof‘* crisp ‘ ~

 

 

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

(Page 24 of 30)

(B)_ The Index

Beginning with the first Change Daxe, my interest rate will be based on an lndex. The ”Index“ is the
average of interbank offered rates for six month U.S. dollar-denominated deposits in the London market
("LlBOR"), as published in The WaII Street.lournal. The most recent index figure available as of the 45 days
before each Change Date is called the "Ctn'rent lndex".

lfthe Index is no longer available, the Note Holder will choose a new index that is based upon
comparable information The Note Holder will give notice of this change

(C) Calculat:lon of Changes

Befote each Change Date, the Note Holder will calculate my new interest rate by adding
Four and Ni nety-Five Hundredths P¢m=nlas€ P°im$

( 4 . 95000 %) to the Current lndex. The Note Holder will then round the result of this
addition to the nearest one-eighth of one percentage point (0.125%). Subject to the limits stated in Section
4(D) below, this rounded amo\mt will be my new interest rate rmtil the next Change Date. Until the First
Principal and Interest Due Date, my monthly payment will remain interest only and will be based upon the
interest rate eti`ective at each Change Date.

On the First Principal and lnterest Due Date, the Note Holder will determine the amount of the monthly
payment thatwould be suHicient to repay the unpaid principal thatl am expected to owe at the Change Date in
full on the Maturity Date at my new interesth in substantially equal payments The result of this calculation
will be the new amount of my monthly payment.

F (D) Limits on interest Rate Changes

The interest rate I am required to pay at the first Change Date will not be greater than
10.9500 %orless than 1.950¢| %. thereafter, my interestratewill
never he increased or decreased on any single Change Date by more than
age percentage points
( 1 _ noon %) from lthe rate of interest l have been paying for the preceding 5
months. My interest rate will never be greater than 13 _ 9500 %.
~ My luterest rata will never be less than 1 . 951
(E) Eli'ective Date of Changes

 

My new interest rate will become ed`ective on each Change Date. l will pay the amount of my new
monthly payment beginning on the f'ust monthly payment date after the Change Date until the amount of my
monthly payment changes again

(F) Notice of Changes

The Note Holder will deliver or mail to me a notice of any changes in my interest rate and thc amotmt of
my monthly payment before the effective date of any change. The notice will include information required by
law to be given to me and also the title and telephone number of a person who will answer any question I
may have regarding the notice.

(G) Date of First Principal and Interest Payment

The date of my first payment consisting of both Principal and Interest on this Note (the "First Principal
and interest Due Datc") shall be.|anuary 1, 2012

ram azar-cruz 11/04 hsvlof 4 draw .

 

 

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

(Page 25 of 30)

B. 'I'RANSFER OF THE PROPERTY ORA BENEF[CIAL INTEREST IN BORROWER
uniform Covenant 18 of the Security Instrument is amended to read as follows:

'l`ransfer of Propertyor a Beneticial lateth in Borrower. As used in this Section 18,
“lnterest in the Property" means any legal or beneficial interest in the Property, including but not
limited to, those beneficial interests transferred in a bond for deed, contract for deed, installment
sales contract or escrow agreement the intent of which is the kanser of title by Borrower at a
future date to a purchaser.

lfall or any pan of the Property or any Interest in the Property is sold or transferred (or if
Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred)
without Lender's prior written oonsent, Lender may require immediate payment in full of all sums
secured by this Security lnstrument. However, this option shall not be exercised by Lender if such
exercise is prohibited by Applicable Law.

If Lender exercises the option to require immediate payment in full, Lender shall give
Borrower notice of acceleration The notice shall provide a period of not less than 30 days from
the date the notice is given in accordance with Section 15 within which Bon'ower must pay all sums
secured by this Security instrument lf Borrower fails to pay these sums prior to the
expiration of this period, Lender may invoke any remedies permitted by this Security Instrument
without further notice or demand on Borrower.

ram azsi.ivrua rim va°$°f¢ intan;.'>- iz»

 

 

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entered 03/20/19 16244:10

(Page 26 of 30)

 

 

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
Adjustable Raw Rider.

X` ..

 

 

 

 

 

 

 

 

 

'Seal (Seal)
JuL'fK nosAL£s .Bm§m ] .nmwu
{Swi) ' {sea]}
-Bocmwur -Bmmw<n'
{Sval) {seal}
-Bmmwu -Bacmwe'x
l LSe-=l) (S¢=ilJ
' -Banuwer ¢Bmowar
Farm 428`1-MU4 lll04 Fage 4 ol' 4

 

l___

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entei’ed 03/20/19 16244:10

(Page 27 of 30)

 

1-4 FAMILY RIDER

(Assignment of Rents)

TH|S 1_-4 FAM|LY FiiDEFl is made this 16th day ot Novenher 2006 ,
and is incorporated into and shall be deemed to amend and supplement the Mortgage.
Deed oi Trust, or Security Deed (the ”Security lnstrument”) of the same date given by the
undersigned (the "Borrower") to secure Borrower's Note to
itttitTitAEE LENnEiiS NET\iOill( \lSA. ING.

(the
"Lender") ot the same date and covering the Property described in the Security instrument
and located at:

78 otliinNDE itUULEvitiitt , VALLE¥ STitEAii, NY 11580
[Property Address]

1-4 FAM|LY COVENANTS. in addition to the covenants and agreements made in the
Security instrument, Borrower and Lender further covenant and agree as toliows:

A. ADDiTlClNAL PHOPERTY SUBJECT TO THE SECUR|TY lNSTRUMENT. ln
addition te the Property described in the Security lnsirument, the ioiiowing items now or
hereafter attached to the Property to the extent they are fixtures are added to the Property
description. and shall also constitute the Property covered by the Security instrument
building materiais, ap:|:iiiances and goods ot every nature whatsoever now or hereafter
located in, on. or use , or intended to be used in connection with the Property, including,
but not limited to. those lor the pu oses ot supplying or distributing heating. cooling.
electricity. gas, water. air and light. ire prevention and extinguishing apparatus. security
and access control apparatus. plumbing. bath tube. water heaters, water ciosets. sinks.
ranges. stoves. reirigerators. dishwashers, disposals. washers, dryers. awnings. storm
windows. storm doors. screens, i:iiinds, shades, curtains and curtain rods. attached mirrors.
cabinets. paneiing and attached tloor coveringe, all of which. including replacements and
additions thereto. shall be deemed to be and remain a part oi the Property covered by the
Security instrument. All ot the toregoing together with the Property described in the Security
instrument or the leasehold estate ii the Security instrument is on a leasehold] are referred
to in this t- Farn|iy Rider and the Security instrument as the "Property."

B. USE 0F PROPEHTY'; CDMPL|ANCE WtTH LAW. Borrower shall not seei<. agree to
or make a change in the use of the Property or its zoning classification. unless Lender has
agreed in writing to the change. Borrower shall comply with ali laws. ordinancesl
regulations and requirements et any governmental body applicable to the Property.

C. SUBOHD|NATE LlENS. Except as permitted by federal iaw, Borrower shall not
allow any lien interior to the Security instrument to be pertected against the Property
without Lender's prior written permission.

D. FiENT LOSS iNSuHANCE. Bo_rrower shall maintain insurance against rent loss in
addition to the other hazards tor which_insurance is required by Section 5.

irra- todisto':sro_oorarss-e'

MULT|STATE1- 4 FAM|LY RlDEFt - Fanhle MaelFl’eddle Mac UN|FORM lNSTRUMENT
Fol’m 3170 1/01

EQ-svn (0411)
Page 1 of3 initiais' ' -

VMP Mortgage Solutions, inc.
(800)521-7291

 

   

 

 

 

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entel’ed 03/20/19 16244:10

(Page 28 of 30)

E. "BORROWER'S RlGHT TO FIEINSTATE" DELETED. Section 19 is deleted.

F. BORROWER'S OCCUPANC¥. Unless Lender and Borrower otherwise agree in
writing, Section 6 concerning Borrower's occupancy ot the Property is deleted

G. ASS|GNMENT OF LEASES. Upcn Lender's request after deiauii, Borrower shall
assign to Lender all leases of the Property and ali security deposits made in connection with
leases of the Property. Upon the assignment. Lender shall have the right to modify. extend
or terminate the existin leases and to execute new leases, in Lender's sole discretion As

used in this paragraph . the word 'iease" shall mean “sublease" it the Security instrument
is on a leasehold

H. ASSIGNMENT OF RENTS; APPO|NTMENT OF FtECElVEFl; LENDER lN
POSSESS|ON. Borrower absolutely and unconditionally assigns and transfers to Lender ali
the rents and revenues ("Fients") ct the Property, regardless otto whom the Ftents oi the
Property are payabie. Borrower authorizes Lender or Lender's agents to collect the Fients.
and agrees that each tenant ot the Property shall pay the Flents to Lender or Lender's
agants. However, Borrower shall receive the Ftents untif: (i) Lender has given Borrower
notice of default pursuant to Section 22 oi lite Security insirument. and (ii] Lender has given
notice to the tenant{sl that the Fients are to be paid to Lender or Lender‘s agent. This
assignment of Pients constitutes an absolute assignment and not art assignment for
additional security only. .

if Lender gives notice oi default to Borrower: {I) all Fients received by Borrower shall be
hetd by Borrower as trustee forthe beneiit ot Lender only, to he applied to the sums secured
by the Security lnstrurnent; (ii} Lender shall be entitled to collect and receive atl ot the Fiertte
o the Propert ; [iiil Borrower agrees that each tenant ot the Property shall pay alt Rents
due and unpa d to ender or Lender's agents upon Lender's written demand o he tenant;
(iv} unless applicable law provides otherwise, eli Flents collected by‘Lender or Lender's
agents shall e appiied first to the costs of taking control of and managing the Property and
collectin the Rents‘ lncluding, but not limited to, attorney's fees, receiver's tees, premiums
on race ver's bondsI repair and maintenance costs, insurance premiums. taxes.
assessments and other charges on the Property. and t_her_i _to the sums secured by the
Security instrument; [v) Lender, Lender's agents or any judicially appointed receiver s_haii
be liable to account for only those I'-tents actually reoeived: and {vi] Lender shall be entitled
to have a receiver appointed to lake possession of and manage the Property and collect the
Fients and profits denved frontthe Property without any showing as lo the inadequacy of the
Property as sacurity.

ii the Rents of the Progerty are not sutiicient to cover the costs ot taklnlg control of and
managing the Property en ot collecting the Fiants any funds expended by ender for such
pur rises shall become indebtedness of Borrower to Lender secured by the Security
ns rument pursuant to Section 9. .

Borrower represents and warrants that Borrower has not executed any prior
assignment of the Fients and has riot periormed_, and will not perform, any act that would
prevent Lender from exercising its rights under this paragraph

Lender, or Lender's agents or a judicially appointed receiver. shall not be required to
enter upon. take control ol or maintain the Property before i_:ir after giving notice_ of detauit lo
Borrower. i-lowever. Lender. or Lender's agents or a iudiciall appointed receiver. may dc
so at any time when a deiauit occurs. Any application of Flen s shaii not cure or waive any
default or invalidate any other right or remedy oi Lender. This assignment cit Ftents of th_e
Frli|)perty shall terminate when ai the sums secured by the Security instrument are paid iri
ll .

 

initiatsz P .

Q-s'ra (0411) Page 2 or 3 Form 3110 1/01

 

 

 

 

CaSe 8-18-78239-|38 DOC 54-2 Fiied 03/20/19 Entel’ed 03/20/19 16244:10

(Page 29 ot 30)

 

l. CRO_SS-QEFAULT PROV|S_iON. Borrower's delaull or breach under any note or
agreement in which Lender has an interest shall be a breach under the Security instrument
and Lender may invoke any ot the remedies permitted by the Security tnstrument.

Sl_GN|_NG ELOiN, Borrower accepts and agrees to the terms and covenants
cont d in this 1- Fiider.

 

 

 

 

 

 

 

 

 

` (Seal) (Seal)

JULIA RUSALES -Borrower -Borrower
(Seal) (Seal)

-Borrower -Borrower

(Seal) (Seal)

-Borrower -Borrower

(Seal) (Seal)

-Borrower -Borrower

q-sm (0411) Page 3 et 3 Form 3170 1/01

 

 

(Page 30 of 30)

CaSe 8-18-78239-|38 DOC 54-2 Fiied 03/20/19 Elitel’ed 03/20/19 16244:10

COUNTY OF NASSAU

STATE OF NEW YORK
COUNTY CLERKS OFFiCE }

| MAUREEN O’CONNELL, County Clerk of the County of Nassau and the
Supreme and County Courts, Court_s of Fiecord thereof,
DO HEREBY CERT|FY, that l have compared the annexed with the original

MORTGAGE : M 31262 PAGES: 913 - 938

FlLED AND ENTERED in my office 11/30/2006 and the same is a true
transcript thereof and of the whole of such originai.

iN TEST|MCNV WHEREOF, | have here unto set my hand and affixed
the official seal of said County at Mineo|a, N. Y. on this 5t day of _JULY, 2013.

_/_j

_i.Ot,M,,t/i/

C63t_ity Clerk ,,,

 
  

 

CaSe 8-18-78239-|38 DOC 54-2 Fiied 03/20/19 Elitel’ed 03/20/19 16244:10

 

4 2:’.
n
®`@ "
r
m
2
NASSAU COUNTY CLERK'S OFFICE
ENDORSEMENT COVER PAGE
Recorded Date: 04-23-2008 Record and Return To:
Recorded Time: 10:52:35 a WILSHIRE CREDIT CORP
14523 SW MILLIKAN WAY
Liber Book: M 32911 #200
PageS FrOm: 540 BEAVERTON, OR 97005
To: 542
Control
Number: 1731
Ref #:

DOC Type: M23 ASSIGN MORTGAGE

Refers to: Book: M 31262 Page: 913

Location: Section Block Lot Unit
HEMPSTEAD (2820) 0037 00430-00 00350
Taxes Total .00
Recording Totals 44.00
DACOOl Total Payment 44.00

THIS PAGE IS NOW PART OF THE INSTRUMENT AND SHOULD NOT BE REMOVED
MAUREEN O'CONNELL
COUNTY CLERK

 

 

CaSe 8-18-78239-|38 DOC 54-2 Fiied 03/20/19 Elitel’ed 03/20/19 16244:10

,.;. r»

`
l l` §§ ,_) "

52
\`P
asserts

lNSTRUMEN'I` PREPARED BY AND
WI~[EN RECORDED MAIL TO:
Wiishire Crcdil Corporation

11523 SW Miilikon Wey, #200

Bcnvi:non, OR 9'}005 4r \i 3\? miii¢&{` 26
Fi u'\~i' iv\¢i» q?\§o7

Loari‘.

APN f `|`a:i ||): This area for recording office use

 

Corporate Assignment of Mortgagel'l)ocd of Trust A(,H,tg jd¢ii;
i"Oll VALUE RECElVED, "MERS" is Mortgage Electronic chistration Systems'flnc.{'as Nominee for with un

 

address 0l`3300 SW 34th Avcnuc, Ocala, FL 34474, hereby granls, assigns and transfers to mfg dj£
@ Deutsche Biink Notional Trust Company. us Trustee for thc MLMI Trust Serii:s 2007-MLN1 -i ugn'jyi{,
WM:/¥’i

with an address of 1761 EAST ST ANDREW PLACE, SANTA ANA, CA 92705 ._

All beneficial interest under that certain Mortgage/Deed omest dated ll/16/2006 and executed by JULIA
ROSALES, thc original lender beinglMORTGAGI-I LEN'DERS NETWORK USA, INC., in thc original amount of

sess,ooo_oo l‘iortjrjr. El£r.lv=iiié fairfieth .iy firm JZc. Mhnj Liri‘/ iii knaan

w
Rccorded on 11/30/2006 in book M31262 at page 913 as Instrument No. NA ofOt`Ecial Records in l.he County
Rccorder’s office of Nossou, State of Ncw \'ork.

Property Address: 78 ORMO_NDE BLVD , VALLEY STR.EAM, NY 115803510

c w g ole y?° lof 150
Together with the nolo or notes therein described or re erred to, the money due and to become due thereon with
intorcst, end ali rights accrued or lo accrue under this Mortgage/Deed oanist.

T/ii`s assignment i's nol subject to the requirements ofSecli'on 275 of the Real Property Law because il is an
assignment wi`rhi`ri the Secondary Mortgage Markel.

This assignment is effective "MERS" is Mortgage Eiectronic Registration Systems,
ns of M, 1107 lnc. as Nominee for MoR'rGAGE LENDERS
/ NETWORK SA, iNC

 

Name: Kel.hy Anderscm
Tltie: Assistant Secretary
sTATE or 0R 6 er Oi\l
COUNTY OF Woshington
On 4/10/2008 before mc, Sheiby Tisdaie, Notary Public
Pcrsona'lly appeared Kntiiy Andcrson, who is thc Assistant Secrctary of said corporation
Proved to mc on the basis of satisfactory evidence to bc the pcrson(s)
whose namc(s) is/are subscribed to thc within instrument end
acknowledged to mc that hc/shc/thcy executed the same in

his/hcr/thcir authorized capacity(ics), and that by his/hcr/t.hcir
signarure(s) on the instrument the person(s)l or the entity upon behalf

Pcrsoneiiy known to mc -OR

 
      

 
 

 

 

__==_¢= of _ e mn(s] actcd, executed the instrument
DEFII.`.£AL SEAL -*` l~ -d and official seal.
ensi.ev nsoAi.s ,¢Q
NOTAPV FUBLlC-OREGON "

 

 

COMM|SS|ON NO. 409809
iii Y OOMM|EBION E)(P|FiES SEPT. 11. 2010

 

 

 

 

 

 

 

 

.?'

CaSe 8-18-78239-|38 DOC 54-2 Filed 03/20/19 Entei’ed 03/20/19 16244:10

z
ri
F!

1

§§

l l ¢ ll , 31
ALLthBteenmnpiat,pieeeorpm'ccloflmd, mthtimbuil.di:ngsandnuprovamcma thereon erected., ci.iate,l
lying and being in the County cafbiaiieaul Villeg:: ofVaIley Sueamand being known as LotNo. 350 in Section
_3‘)', Bluak 430_cm die land and mmp ofNa.asau County, New Yorlc, bmmdz:d anddosenbed as follows:

emma n a point on ute No`naeriy aa= ar emma mem diem iso.c__)o w sam the com _
formed byrne interaction oftbe Easxerly side of Brown Streer. md the Nord:edy side of Crc:iondc Bouiward;

RUNNING TmaNCE-aas`@y along emma mimd, 60 size

amc n-rE.NcE Nmim'~iy paula `wim tamm sum 100 fm '

amc names wmwiy paula was cascade Bwiwm, so fm _ l
atomic frames seaman pmin=i with umwa sum 100 'f¢mi> me pmi or pace ofBEGmNING.

MOEIVEDB¢
WCQ&BIT|OI

)(»

 

